Title: To Thomas Jefferson from Jones & Howell, 11 March 1806
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Philadela. 11th March 1806
                        
                        Your Favor of 7th Inst. is at hand Covering Checks on the Bank US for 585.93. and we find that the account in
                            our books Corresponds to the Statement last sent you.
                        
                     
                        Sepr. 6
                        90 Bundles
                        2..5.0.0
                        rod Iron  at 128.
                        $288
                        
                     
                     
                        
                        36 Bar Iron
                        
                            10.0.4
                        at 45/
                        60
                        .26
                     
                     
                        
                        
                        
                        portage
                        1
                        .67
                     
                     
                        
                        
                        
                        
                        $349
                        .93
                     
                  
                        of Course there must have been some mistake or Omission in the Invoice, which when you Compare you will
                            satisfy yourself on that point. We shall wait Cheerfully untill you are at home to attend to the Subject. 
                  We are
                            respectfully Your Friends
                        
                            Jones & Howell
                            
                     
                        
                    